ORDER
The petition for discretionary review is allowed for the purpose of addressing the issues set forth in the petition and the following additional issue: “Is plaintiffs’ second claim for relief (‘Breach of Fiduciary Duty and Constructive Fraud’) barred by the statute of limitations or statute of repose?”
By Order of the Court in Conference, this 16th day of March, 2017.
s/Michael R. Morgan
For the Court
WITNESS my hand and the seal of the Supreme Court of North Carolina, this the 17th day of March, 2017.
J. BRYAN BOYD Clerk, Supreme Court of North Carolina
s/M.C. Hacknev Assistant Clerk, Supreme Court of North Carolina